 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This employment agreement (the “Agreement”) is entered into as of July 27,
2007 between OXiGENE, Inc., a Delaware corporation (“OXiGENE”), and Patricia
Walicke (the “Executive”).
WITNESSETH:
     WHEREAS, OXiGENE and Executive desire to enter into an employment agreement
relating to the position of OXiGENE’s Vice President and Chief Medical Officer.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, OXiGENE and Executive
hereby agree as follows:
1. Employment
          1.1 Executive shall serve in the capacity of Vice President and Chief
Medical Officer, and shall have the duties, responsibilities and authority
assigned to Executive by OXiGENE’s President and Chief Executive Officer to whom
she shall report.
     Executive, so long as she is employed hereunder, (i) shall devote
substantially all of her full professional time and attention to the services
required of her as an employee of OXiGENE, except as otherwise agreed and except
as permitted in accordance with paid vacation time subject to OXiGENE’s existing
vacation policy, and subject to OXiGENE’s existing policies pertaining to
reasonable periods of absence due to sickness, personal injury or other
disability, (ii) shall use her best efforts to promote the interests of OXiGENE,
and (iii) shall discharge her responsibilities in a diligent and faithful
manner, consistent with sound business practices. Notwithstanding the above, the
Executive may continue to serve as a consultant / advisor for the entities
listed on Exhibit A provided that such service does not create any conflicts,
ethical or otherwise, with Executive’s responsibilities to OXiGENE and further
provided that Executive’s time commitments do not unreasonably interfere with
her fulfillment of her responsibilities hereunder, as determined by OXiGENE.
2. Term
     The term of Executive’s employment under this Agreement shall commence at a
date mutually agreed upon by the parties and shall continue until terminated by
either party in accordance with Section 6 hereof (the “Employment Term”).
3. Base Salary; Stock Options, Sign-on Bonus
          3.1 During the Employment Term, Executive initially shall be paid an
annual base salary in the amount of $300,000 (such amount as adjusted, from time
to time, the “Base Salary”), payable in biweekly (26) installments in accordance
with OXiGENE’s

 



--------------------------------------------------------------------------------



 



payroll schedule from time to time in effect. The Base Salary will be subject to
review annually or on such periodic basis (not to exceed annually) as OXiGENE
reviews the compensation of OXiGENE’s other senior executives and may be
adjusted upwards in the sole discretion of the Board of Directors of OXiGENE
(the “Board”) or its designee. Executive will be eligible during each year of
the Employment Term for consideration for annual bonus (the “Annual Bonus”)
equal to 25% of her then-current Base Salary, based upon OXiGENE’s assessment of
the performance of Executive and OXiGENE at the sole discretion of OXiGENE, to
be paid prior to March 15th of the year following the year in which the Annual
Bonus is earned. The Annual Bonus is based on the achievement of individual and
Company written goals established on an annual basis and on overall Company
performance. Executive shall be eligible for a pro-rated Annual Bonus for 2007.
The Board may in its discretion award Executive a more generous bonus.
OXiGENE shall grant to Executive, subject to approval by the Compensation
Committee of the Board, options to purchase 200,000 shares of OXiGENE’s common
stock at an exercise price equal to the fair market value of such stock on the
date of grant pursuant to and in accordance with the terms of OXiGENE’s 2005
Stock Plan (the “Stock Plan”) and OXiGENE’s standard form of option agreement
within 60 days of Executive’s first day of employment. To the extent allowed by
law, the options shall be treated as incentive options. The options shall vest
in four equal annual increments over the four (4) year period measured from the
date of grant of such options, with vesting to begin on the one (1) year
anniversary of the grant date. In addition, Executive shall be eligible to
receive stock option grants, stock bonuses, restricted stock grants or other
equity compensation awards granted to Executive from time to time by the Board
in its sole discretion and to participate in any equity compensation plan that
may be established by OXiGENE for Executive or its executive team generally.
Executive shall earn a $30,000 signing bonus, payable on the first payroll
following the first day of employment. If Executive’s employment hereunder is
terminated either by OXiGENE for Cause or voluntarily by Executive in the
absence of a Good Reason (as defined in Section 6.6) within one (1) year of the
Commencement Date, Executive will promptly repay a portion of the Commencement
Bonus equal to the amount of the Commencement Bonus, net of applicable taxes and
deductions, multiplied by a fraction, the numerator of which equals the number
of days from the effective date of such termination to the first anniversary of
the Commencement Date and the denominator of which will be 365 (or OXiGENE may
withhold such amount from any payments otherwise due to Executive).
4. Benefits
     Executive shall be entitled to participate in employee benefit plans and
arrangements made available by OXiGENE generally to OXiGENE employees of
comparable rank during the Employment Term.
5. Business Expenses

 



--------------------------------------------------------------------------------



 



          5.1 The Executive shall be entitled to receive an American Express
Corporate Card (or other card should OXiGENE change to another card issuer), for
business related expenses and prompt reimbursement will be made for all
reasonable and customary expenses incurred by her in performing services
hereunder during the Employment Term; provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
OXiGENE.
          5.2 If the Executive relocate as result of business needs and at the
request of the Company, the Company shall reimburse Employee for up to $75,000
for Relocation Expenses (as defined below) relating to such relocation so long
as the Employee is employed by the Company at the time of the relocation. Such
reimbursement shall be made provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by
OXiGENE. “Relocation Expenses” shall mean reasonable expenses incurred by the
Employee related to costs of the physical movement of all goods and vehicles
that are in Employee’s California home, up to three round trip airfares and
hotel accommodations for “house hunting” and up to three months of temporary
housing.
6. Termination
          6.1 The Executive may resign from employment with OXiGENE upon written
notice to OXiGENE.
          6.2 If the Executive’s employment is terminated by OXiGENE other than
for Cause (as defined below) or the Executive’s disability, then OXiGENE shall
provide to Executive the following termination compensation:

  (a)   payments equal to Executive’s then-current Base Salary for a period of
twelve (12) months, payable on OXiGENE’s normal paydays.     (b)   a payment
equal to the portion of the Executive’s Base Salary that has accrued prior to
any termination of the Executive’s employment with OXiGENE that has not yet been
paid;     (c)   to the extent required by law and OXiGENE’s policy, an amount
equal to the value of the Executive’s accrued but unused vacation days;     (d)
  the amount of any expenses properly incurred by the Executive on behalf of
OXiGENE prior to any termination and not yet reimbursed;     (e)   the Annual
Bonus related to the most recently completed calendar year, if not already paid,
and

 



--------------------------------------------------------------------------------



 



  (f)   should Executive timely elect and be eligible for COBRA coverage,
payment of Executive’s COBRA premiums for the Executive and the Executive’s
immediate family’s medical and dental insurance coverage for a period of twelve
(12) months; provided, that OXiGENE shall have no obligation to provide such
coverage if Executive becomes eligible for medical and dental coverage with
another employer. Executive shall give prompt written notice to the Company on
attaining such eligibility.

     Notwithstanding anything to the contrary herein, OXiGENE’s obligation to
provide the termination compensation described in this Section 6.2 (except for
pursuant to (b), (c), (d) and (e)) shall be conditional upon the Executive
delivering to OXiGENE, and not thereafter revoking, a fully executed general
release, in a form satisfactory to OXiGENE, of all claims against OXiGENE, its
affiliates, and each of their officers, directors, employees, agents and
attorneys. Such payments described in Sections 6.2(a),, (e) and (f), unless
otherwise required by law, shall become due on the first payday which is at
least ten (10) business days after the Executive delivers to OXiGENE said
release.
          6.3 If, following any Change in Control (as such term is defined
below) and prior to the expiration of one (1) year from the date of such Change
in Control, (1) Executive’s employment is terminated (other than for Cause or
the Executive’s disability) or (2) in the event of a termination with Good
Reason, then

  (a)   The Executive shall receive, as soon as practicable after the
termination date:

(i) An amount equal to twelve (12) months of Executive’s then current Base
Salary; and

(ii) the termination compensation described in Sections 6.2(b), (c), (d),
(e) and (f) above.

  (b)   All stock options, stock appreciation rights, restricted stock, and
other incentive compensation granted to the Executive by OXiGENE shall vest and
be immediately exercisable. Executive may exercise all such vested options and
rights, and shall receive payments and distributions accordingly

“Change in Control” shall mean the occurrence of any of the following events:
(i) Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of OXiGENE representing 50% or more of the total voting power represented by
OXiGENE’s then outstanding voting securities (excluding for this purpose any
such voting securities held by OXiGENE or its affiliates or by any employee
benefit plan of OXiGENE)

 



--------------------------------------------------------------------------------



 



pursuant to a transaction or a series of related transaction which the Board of
Directors does not approve; or
(ii) Merger/Sale of Assets. (A) A merger or consolidation of OXiGENE whether or
not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of OXiGENE outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the parent of
such corporation) at least 50% of the total voting power represented by the
voting securities of OXiGENE or such surviving entity or parent of such
corporation, as the case may be, outstanding immediately after such merger or
consolidation; or (B) the stockholders of OXiGENE approve an agreement for the
sale or disposition by OXiGENE of all or substantially all of OXiGENE’s assets;
or
(iii) Change in Board Composition. A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of OXiGENE as of the date of this Agreement, or (B) are
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to OXiGENE).
          6.4 Except as otherwise set forth in this Section 6 or as required by
applicable law, all obligations of OXiGENE under this Agreement shall cease if,
during the Employment Term, OXiGENE terminates Executive for Cause or the
Executive resigns her employment for other than Good Reason. Upon such
termination, Executive shall be entitled to receive only the termination
compensation described under Sections 6.2(b), (c), (d) and (e).
          6.5 For the purposes of this Agreement, the term “Cause” shall mean
any of the following:

  (a)   the Executive’s substantial failure to perform any of her duties
hereunder or to follow reasonable, lawful directions of the Board or any officer
to whom the Executive reports;     (b)   the Executive’s willful misconduct or
willful malfeasance in connection with her employment;     (c)   the Executive’s
conviction of, or plea of nolo contendere to, any crime constituting a felony
under the laws of the United States or any state thereof, or any other crime
involving moral turpitude;     (d)   the Executive’s material breach of any of
the provisions of this Agreement, OXiGENE’s bylaws or any other agreement with
OXiGENE; or

 



--------------------------------------------------------------------------------



 



  (e)   the Executive’s engaging in misconduct which has caused significant
injury to OXiGENE, financial or otherwise, or to OXiGENE’s reputation; or    
(f)   any act, omission or circumstance constituting cause under the law
governing this Agreement.

     If Cause arises under Section 6.5(a), (b), (d), (e), or (f) the Executive
shall be given a minimum period of thirty (30) days to reasonably cure such
Cause (if reasonably subject to cure).
          6.6 For the purposes of this Agreement, “Good Reason” shall mean:
(i) without the Executive’s express written consent, any material reduction in
Executive’s title, or responsibilities compared to those prior to a Change in
Control (as such term is defined in Section 6.3); (ii) relocation of more than
60 miles; (iii) without the Executive’s express written consent, a material
reduction by OXiGENE in the Executive’s total compensation as in effect on the
date hereof or as the same may be increased from time to time, provided that it
shall not be deemed a material reduction if (a) the amount of Executive’s Annual
Bonus is less than the amount of any previously awarded Annual Bonuses or (b) a
benefit is amended and such amendment affects all eligible executive
participants; or (iv) the Company OXiGENE breaches a material term of this
Agreement and such breach has remained uncured for a minimum of thirty (30) days
after Executive has notified OXiGENE of breach. To be effective, such notice
must be in writing and set forth the specific alleged Good Reason for
termination and the factual basis supporting the alleged Good Reason.
          6.7 The foregoing payments upon Executive’s termination shall
constitute the exclusive payments due Executive upon termination of her
employment with OXiGENE under this Agreement or otherwise, provided, however
that except as stated above, such payments shall have no effect on any benefits
which may be payable to Executive under any plan of OXiGENE which provides
benefits after termination of employment.
7 Taxes.
     Any amounts or benefits payable or provided to the Executive hereunder
shall be paid or provided to the Executive subject to all applicable taxes
required to be withheld by OXiGENE pursuant to national and/or local law. The
Executive shall be solely responsible for all taxes imposed on the Executive by
reason of her receipt of any amounts of compensation or benefits payable
hereunder and OXiGENE makes no representation, warranty or promise regarding the
tax treatment of any payment or benefit provided to the Executive.
8 Non-Competition / Non-Solicitation
          8.1`While the Executive is employed by OXiGENE and for a period of
12 months following the termination of her employment (the “Noncompetition
Period”), the Executive shall not, for herself or on behalf of any other person
or

 



--------------------------------------------------------------------------------



 



entity, directly or indirectly, whether as principal, partner, agent,
independent contractor, stockholder, employee, consultant, representative or in
any other capacity, own, manage, operate or control, be concerned or connected
with, or employed by, engage in or have a financial interest in any Restricted
Business (as defined in Section 8.3) anywhere in the world (the “Restricted
Territory”) except that nothing in this Agreement shall preclude the Executive
from purchasing or owning securities of any such business if such securities are
publicly traded, and provided that the Executive’s holdings do not exceed two
(2%) percent of the issued and outstanding securities of any class of securities
of such business.
          8.2 In addition, during the Noncompetition Period the Executive shall
not, either individually or on behalf of or through any third party, solicit,
divert or appropriate or attempt to solicit, divert or appropriate, for the
purpose of competing with OXiGENE or any present or future parent, subsidiary or
other affiliate of OXiGENE which is engaged in the Restricted Business, any
customers, clients or vendors of OXiGENE with whom the Executive has had
significant contact or to whom the Executive has provided services during the
Executive’s last two years of employment with OXiGENE.
          8.3 For the purposes of this Agreement, the term “Restricted Business”
shall mean any person, partnership, corporation, business organization or other
entity (or a division or business unit of any entity) whose primary business is
the research, development, manufacture, marketing or selling of products or
services that are the same as or similar to those that OXiGENE is researching,
developing, manufacturing, marketing or selling during the Executive’s
employment with OXiGENE, provided that (i) after the Executive’s employment with
OXiGENE has terminated, this definition shall apply only with respect to
products and services that are the same as or similar to those that OXiGENE was
engaged in or developing during the last two (2) years of her employment with
OXiGENE; (ii) nothing in this definition shall operate to prevent Executive from
working for or with respect to any subsidiary, division or affiliate (each, a
“Unit”) of an entity if that Unit is not itself a Restricted Business,
irrespective of whether some other Unit of such entity constitutes a Restricted
Business (as long as the Executive does not provide any services for such other
Unit); and (iii) Restricted Business will not include researching, developing,
manufacturing, marketing or selling products or services other than those
specific products (vascular disrupting agents) being researched, developed,
manufactured, marketed, or sold by or on behalf of OXiGENE when the Executive’s
employment with OXiGENE terminates.
          8.4 During the Non-Competition Period, neither the Executive nor any
Executive-Controlled Person (as defined below) will, without the prior written
consent of the Board, directly or indirectly solicit for employment, or make an
unsolicited recommendation to any other person that it employ or solicit for
employment any person who is or was, at any time during the 9 month period prior
to the terminations date, an officer, Executive or key employee of OXiGENE or
any affiliate of OXiGENE. As used in this Agreement, the term
“Executive-Controlled Person” shall mean any company, partnership, firm or other
entity as to which Executive possesses, directly or indirectly,

 



--------------------------------------------------------------------------------



 



the power to direct or cause the direction of the management and policies of
such entity, whether through the ownership of voting securities, by contract or
otherwise.
          8.5 The provisions contained in this Section 8 as to the time periods,
scope of activities, persons or entities affected, and territories restricted
shall be deemed divisible so that, if any provision contained in this Section 8
is determined to be invalid or unenforceable, such provisions shall be deemed
modified so as to be valid and enforceable to the full extent lawfully
permitted.
          8.6 Executive agrees that the provisions of this Section 8 are
reasonable and necessary for the protection of OXiGENE and that they may not be
adequately enforced by an action for damages and that, in the event of a
material breach thereof by Executive or any Executive-Controlled Person, OXiGENE
shall be entitled to apply for and obtain injunctive relief in any court of
competent jurisdiction to restrain the breach or threatened breach of such
violation or otherwise to enforce specifically such provisions against such
violation, without the necessity of the posting of any bond by OXiGENE.
Executive further covenants under this Section 8, that OXiGENE shall be entitled
to an accounting and repayment of all profits, compensation, commissions,
remuneration or other benefits that Executive directly or indirectly has
realized and/or may realize as a result of, growing out of or in connection with
any such violation. Such a remedy shall, however, be cumulative and not
exclusive and shall be in addition to any injunctive relief or other legal
equitable remedy to which OXiGENE is or may be entitled
9 Indemnification
     OXiGENE, to the extent permitted by its Articles and By Laws, shall
indemnify the Executive for all claims, losses, expenses, costs, obligations,
and liabilities of every nature whatsoever incurred by the Executive to any
third party as a result of the Executive’s acts or omissions as an employee of
OXiGENE, but excluding from such indemnification any claims, losses, expenses,
costs, obligations, or liabilities incurred by the Executive as a result of the
Executive’s bad faith, willful misconduct or gross negligence.
10 Attorney’s Fees and Expenses
     OXiGENE and the Executive agree that in the event of litigation arising out
of or relating to this Agreement, the prevailing party shall be entitled to
reimbursement from the other party to the prevailing party’s reasonable attorney
fees and expenses.
11 Amendments
     This Agreement may not be altered, modified or amended except by a written
instrument signed by each of the parties hereto.
12 Assignments

 



--------------------------------------------------------------------------------



 



     Neither this Agreement nor any of the rights or obligations hereunder shall
be assigned or delegated by any party hereto without the prior written consent
of the other party; provided, however, that any payments and benefits owed to
Executive under this Agreement shall inure to the benefit of her heirs and
personal representatives.
13 Waiver
     Waiver by any party hereto of any breach or default by any other party of
any of the terms of this Agreement shall not operate as a waiver of any other
breach or default, whether similar to or different from the breach or default
waived.
14 Severability
     In the event that any one or more of the provisions of this Agreement shall
be or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
15 Notices
     All notices and other communications provided for in this Agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by registered mail, return receipt requested, postage
prepaid, addressed as follows:
     If to Executive, to her as follows:
     If to OXiGENE, to it as follows:
OXiGENE, Inc.
230 Third Avenue
Waltham, MA 02451
Attn: Richard Chin or his successor
Or to such other address or such other person as Executive or OXiGENE shall
designate in writing in accordance with this Section 15, except that notices
regarding changes in notices shall be effective only upon receipt.
16 Headings
     Headings to Sections in this Agreement are for the convenience of the
parties only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.
17 Governing Law; Venue; Jury Waiver

 



--------------------------------------------------------------------------------



 



     This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts without reference to the principles of conflict of laws. Each of
the parties hereto consents to the jurisdiction of the federal and state courts
of the Commonwealth of Massachusetts in connection with any claim or controversy
arising out of or connected with this Agreement, and said courts shall be the
exclusive fora for the resolution of any such claim or controversy. Service of
process in any such proceeding may be made upon each of the parties hereto at
the address of such party as determined in accordance with Section 15 of this
Agreement, subject to the applicable rules of the court in which such action is
brought. Both the Executive and OXiGENE waive any right they may have to a trial
by jury and agree that any dispute between them arising from or relating to the
Agreement or the Executive’s employment shall be tried by a judge sitting
without a jury.
18 All Other Agreements Superseded.
     Except for Executive’s Confidentiality and Inventions Agreement, which the
Executive shall sign as a condition of her employment and of the effectiveness
of this Agreement, this Agreement contains the entire agreement between
Executive and OXiGENE with respect to all matters relating to Executive’s
employment with OXiGENE and, as of the date hereof, will supersede and replace
any other agreements, written or oral, between the parties relating to the terms
or conditions of Executive’s employment with OXiGENE.
     IN WITNESS WHEREOF, OXiGENE and Executive have caused this Agreement to be
executed as of the date first above written.

                  /s/ Patricia Walicke       Patricia Walicke
      July 31, 2007
Start Date        OXiGENE, Inc.
      By:   /s/ Richard Chin         Name:   Richard Chin        Title:  
President & CEO   

 



--------------------------------------------------------------------------------



 



         

Exhibit A
VLST (Viral Logic Systems Technology), consultant
Barofold, consultant and Clinical Advisory Board member
SARCode, consultant and Clinical Advisory Board member
TPG Ventures, consultant
Essex Woodlands Health Ventures, consultant
Peptimmune, consultant
Kalobios, consultant
Spinal Muscular Atrophy Foundation, consultant
Retts Syndrome Foundation, consultant

 